ALLOWANCE
Drawings
The drawings received on 04/04/2022 are accepted.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Rebecca Rudolph on 05/03/2022.
Amend claims as follows:
1. 	(Currently Amended) A premix fuel nozzle for a gas turbine comprising a nozzle tip disposed in a burner tube, said burner tube having an internal wall, an open internal volume having a length extending between an upstream end and a downstream end of the burner tube, a longitudinal axis and a cross-sectional area perpendicular to the longitudinal axis, said nozzle tip comprising: 
(a) an outer body having an outer body external face facing the downstream end of the burner tube, said outer body external face having a smaller cross- sectional area than the cross-sectional area of the burner tube; and 
(b) one or more segments, radiating radially outwardly toward the internal wall of the burner tube from said outer body, wherein each segment of the one or more segments has a proximal end disposed adjacent to the outer body external face and a distal end disposed in a direction toward the burner tube, wherein the each segment of the one or more segments comprises a segment downstream face angled relative to the longitudinal axis of the burner tube towards the downstream end of the burner tube;
whereby, when the gas turbine is in operation, an axial flow field of an air and fuel mixture flows through the burner tube and around the nozzle tip, and two or more recirculation zones of differing radial extent are generated on the nozzle tip by the one or more segments to provide strong flame holding and flame propagation;
2wherein the outer body surrounds an inner plenum, said inner plenum adapted to receive cooling air, said outer body having an open end and a closed end, said closed end having an internal face adjacent to the inner plenum; 
wherein the each segment of the one or more segments comprises: 
(a) an internal conduit having an open proximal end and a closed distal end, the open proximal end in fluid communication with the inner plenum, wherein the air is adapted to pass from the inner plenum into the internal conduit; and 
(b) a plurality of segment bore holes between the internal conduit and the segment downstream face, wherein the bore holes provide fluid communication between the internal conduit and the segment downstream face, to provide for the air to pass from the internal conduit through the each segment of the one or more segments.
2. 	(Currently Amended) The premix fuel nozzle of claim 1, wherein the distal end of at least one segment of the one or more segments extends partially to the internal wall of the burner tube.  
3. 	(Currently Amended) The premix fuel nozzle of claim 1, wherein the distal end of at least one segment of the one or more segments fully extends to the internal wall of the burner tube.
5. 	(Currently Amended) The premix fuel nozzle of claim 1
7. 	(Currently Amended) The premix fuel nozzle of claim 1, wherein the segment downstream face of the each segment of the one or more segments is planar.
8. 	(Currently Amended The premix fuel nozzle of claim 1, wherein an angle of the segment downstream face relative to the longitudinal axis of the burner tube is in a
10. 	(Currently Amended) The premix fuel nozzle of claim 1, wherein the each segment of the one or more segments is equally circumferentially spaced about the outer body.  
12. 	(Currently Amended) The premix fuel nozzle of claim 7, wherein the each segment of the one or more segments has a U-shaped cross-section, wherein the cross-section is parallel to the longitudinal axis of the burner tube.  
13. 	(Currently Amended) The premix fuel nozzle of claim 1, wherein the each segment of the one or more segments has an upstream face, wherein the upstream face is smoothly curved toward the segment downstream face.  
14. 	(Currently Amended) The premix fuel nozzle of claim 1, wherein the each segment of the one or more segments has an upstream face, wherein the upstream face of the each segment of the one or more segments is angled relative to the longitudinal axis of the burner tube towards the downstream end of the burner tube.  
15. 	(Currently Amended) A combustor for a gas turbine, comprising a reaction zone and one or more premix fuel nozzles, said one or more premix fuel nozzles for injecting a fuel and air mixture into the reaction zone, at least one of said one or more premix fuel nozzles comprising:
(a) a fuel and air premixer; 
(b) a nozzle tip disposed in a burner tube, said burner tube having an internal wall, an open internal volume having a length extending between an upstream end and a downstream end of the burner tube, a longitudinal axis and a cross-sectional area perpendicular to the longitudinal axis, said nozzle tip comprising: 
5(i) an outer body having an outer body external face facing the downstream end of the burner tube, said outer body external face having a smaller cross-sectional area than the cross-sectional area of the burner tube; and 
(ii)  radiating radially outwardly toward the internal wall of the burner tube from said outer body, wherein each segment of the one or more segments has a proximal end disposed adjacent to the outer body external face and a distal end disposed in a direction toward the burner tube, wherein the each segment of the one or more segments comprises a segment downstream face angled relative to the longitudinal axis of the burner tube towards the downstream end of the burner tube; 
whereby, when the gas turbine is in operation, an axial flow field of an air and fuel mixture flows through the burner tube and around the nozzle tip, and two or more recirculation zones of differing radial extent are generated on the nozzle tip by the one or more segments to provide strong flame holding and flame propagation; 
wherein the outer body surrounds an inner plenum, said inner plenum adapted to receive cooling air, said outer body having an open end and a closed end, said closed end having an internal face adjacent to the inner plenum; 
wherein each segment of the one or more segments comprises: 
6(a) an internal conduit having an open proximal end and a closed distal end, the open proximal end in fluid communication with the inner plenum, wherein the air is adapted to pass from the inner plenum into the internal conduit; and 
(b) a plurality of segment bore holes between the internal conduit and the segment downstream face, wherein the bore holes provide fluid communication between the internal conduit and the segment downstream face, to provide for the air to pass from the internal conduit through each segment of the one or more segments.  
16. 	(Currently Amended) The combustor of claim 15, wherein said at least one of said one or more premix fuel nozzles
18. 	(Currently Amended) The premix fuel nozzle of claim 1, wherein a circumferential cross-sectional area of the proximal end of the each segment of the one or more segments is larger than the circumferential cross-sectional area of the distal end of the each segment of the one or more segments
	Allowable Subject Matter
Claims 1-3, 5, 7-10 and 12-18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741